Citation Nr: 0025935	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  He was a prisoner-of-war (POW) of the German 
government from November 1944 to May 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a low back condition.  In a November 1997 decision, the 
Board remanded the issue of entitlement to service connection 
for a low back condition to the RO for additional development 
of the record.  The requested development has been completed.  
Thus, the case has been returned to the Board for appellate 
consideration.

The Board notes that in an April 1999 rating decision, the RO 
denied entitlement to service connection for chronic 
obstructive pulmonary disease from tobacco smoking.  The 
veteran has not filed a notice of disagreement as to that 
decision.  

Finally, the Board notes that in the November 1997 Board 
remand, it was noted that in a June 1995 notice of 
disagreement, the veteran apparently sought to reopen a claim 
for residuals of a head injury as well as an increased rating 
for his service-connected left ankle disorder.  Additionally, 
in an August 1995 statement, the veteran raised the issues of 
entitlement to service connection for chronic dysentery, 
irritable bowel syndrome, post-traumatic osteoarthritis, and 
a psychiatric disorder, to include psychosis.  The veteran 
noted that he was a former POW.  Finally, at his July 1997 
hearing before a Member of the Board, the veteran's 
representative raised the issue of entitlement to service 
connection for a dysthymic disorder as well as the issues of 
whether there was clear and unmistakable error in the April 
1946 rating decision which denied entitlement to service 
connection for nervousness an din the June 1986 rating 
decision which denied entitlement to service connection for a 
low back condition.  The aforementioned issues were referred 
to the RO for appropriate action in the November 1997 Board 
remand.  A review of the record reflects that these issues 
still have not been addressed by the RO.  Therefore, they are 
once again referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran was interned as a prisoner-of-war of the 
German government for a period of more than 30 days.

2.  The veteran did engage in combat with the enemy.  

3.  A service associate reported witnessing the veteran 
descend in his parachute in 1944, hitting the ground backward 
and falling over on his back.  

4.  The June 1999 VA examiner opined that given the verbal 
testimony of the veteran, his wife, the written statement of 
W. F., the occurrence of a herniorrhaphy, and the unusual 
compression deformities on the lumbar films, he believed that 
the veteran had indeed suffered from low back pain since the 
time of his initial landing.  



CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his low back during a 
parachute jump while in the service.  This contention is 
supported by an August 1994 statement from W.F.  The 
veteran's service associate stated that he watched the 
veteran descend in his parachute and hit the ground backward, 
falling over on his back.  He reported escaping from 
Yugoslavia with the veteran and other servicemen, as well as 
the veteran having to receive assistance ambulating during 
the escape.  He also stated that the only medical check-up 
received once they returned to their base was a doctor asking 
if everyone was okay. He further stated that the veteran 
wanted to continue flying and did not complain about his back 
pain.  These statements are consistent with the veteran's 
service personnel records which reflect that he did engage in 
combat with the enemy and that he was wounded in Yugoslavia 
in July 1944.  The service department has verified the 
veteran was a POW from November 16, 1944 to May 1, 1945.

The only service medical records available are an August 1943 
pre-induction examination and an October 1945 separation 
examination, both of which are silent for any diagnoses 
relevant to the back.  The Board notes that although efforts 
have been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported the records may 
have been destroyed in the 1973 NPRC fire.  The NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of this veteran's claim 
was undertaken with this duty in mind.  

The applicable laws and regulations provide that basic 
entitlement to disability compensation may be established for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §  1110.  Service connection 
connotes many factors but basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. §  3.303(d). 

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if it is determined that the veteran 
was in a climatic conditions consistent with the occurrence 
of frostbite), post-traumatic arthritis, irritable bowel 
syndrome, peptic ulcer disease, and peripheral neuropathy 
except where directly related to infectious causes.  See 
38 C.F.R. § 3.309(c). 

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon VA examination of the back dated in June 1999, the 
veteran reported injuring his back in a 1944 parachute 
landing and requiring the assistance of other servicemen.  He 
also reported a second parachute jump that ended in his 
capture by the German government.  He stated that as a POW he 
was not medically evaluated.  It was noted that the veteran 
began receiving medical attention for his back around 1955 
around the time he had a herniorrhaphy.  It was also noted 
that medical records since that time suggested low back pain 
as well.  The examiner noted that no radiographs were 
available in the VA system to document chronic low back 
degenerative changes as the radiographs prior to 1989 at an 
ambulatory care center had been destroyed at the time of an 
earthquake.  The examiner opined that there was a folder 
labeled IV of IV beginning in 1989 which suggested that prior 
films had been taken.  The examiner noted that 1996 
radiographs showed severe spondylosis with compression 
deformity of the body of L3 and L4 and severe disc 
degeneration with vacuum phenomenon of L3-4 and L4-5, with 
scoliosis to the right and superior spondylolisthesis of L4 
on L5.  It was also noted that the veteran had been involved 
in minor motor vehicle accidents in 1983 and once or twice 
since, but did not seek medical attention.  

Physical examination revealed the deformities noted above.  
The vertebrae appeared fused to routine motions.  Range of 
motion was noted as minimal in all directions.  The examiner 
opined that the history of a herniorrhaphy, needed for a 
hernia since the war, suggested significant impact suffered 
by a compression phenomenon which might be the same 
compression phenomenon responsible for the compression 
deformities noted in the lumbar spine.  The examiner further 
opined that given the verbal testimony of the veteran, his 
wife, the written statement of W. F., the occurrence of a 
herniorrhaphy, and the unusual compression deformities on the 
lumbar films, he believed that the veteran had indeed 
suffered from low back pain since the time of his initial 
landing.  The examiner also stated that the veteran certainly 
suffered from post-traumatic arthritis as well as a post-
service injury, which he believed were linked.

The Board recognizes that as a former POW interned for more 
than 30 days, the veteran is entitled to presumptive service 
connection for post-traumatic arthritis manifested to a 
degree of 10 percent or more at any time after discharge.  
The physical findings noted in June 1999 of minimal range of 
motion of the spine in all directions clearly indicate 
manifestation to a degree of 10 percent or more.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (1999).  
However, the June 1999 VA examination report is troublesome 
in that it does not clearly state that the veteran's post-
traumatic arthritis is related to the reported in-service 
back injury.  Additionally, the record does not reflect POW 
status in July 1944, the time of the initial parachute 
injury.  

In any event, the record does reflect lay evidence of the 
incurrence of a back injury during service by this combat 
veteran.  The statements of W. F. and the veteran are 
consistent with the veteran's available service personnel 
record and with the circumstances, conditions, and hardships 
of their service.  The Board concludes that the incurrence of 
a back injury during service has not been rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b).  Additionally, the June 1999 VA examiner opined 
that the veteran has suffered from low back pain since the 
time of his initial landing.  Thus, competent medical 
evidence of a nexus between the veteran's current 
symptomatology and the in-service injury has been presented.  
Thus, with any reasonable doubt resolved in favor of the 
veteran, the Board concludes that service connection is 
warranted.  



ORDER

Service connection for residuals of a low back injury is 
granted.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 7 -


